Name: Commission Regulation (EU) NoÃ 1152/2013 of 19Ã November 2013 correcting the Hungarian language version of Regulation (EU) NoÃ 1129/2011 amending Annex II to Regulation (EC) NoÃ 1333/2008 of the European Parliament and of the Council by establishing a Union list of food additives Text with EEA relevance
 Type: Regulation
 Subject Matter: foodstuff;  health;  food technology;  marketing
 Date Published: nan

 20.11.2013 EN Official Journal of the European Union L 311/1 COMMISSION REGULATION (EU) No 1152/2013 of 19 November 2013 correcting the Hungarian language version of Regulation (EU) No 1129/2011 amending Annex II to Regulation (EC) No 1333/2008 of the European Parliament and of the Council by establishing a Union list of food additives (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (1), and in particular Article 10, Article 30(1) and Article 30(5) thereof, Whereas: (1) The Hungarian language version of Commission Regulation (EU) No 1129/2011 (2) contains several errors which should be corrected. The other language versions are not affected. (2) Regulation (EU) No 1129/2011 should therefore be corrected accordingly. (3) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, and neither the European Parliament nor the Council has opposed them, HAS ADOPTED THIS REGULATION: Article 1 Concerns only the Hungarian language version. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 354, 31.12.2008, p. 16. (2) OJ L 295, 12.11.2011, p. 1.